EXHIBIT 10.6
AMENDMENT NUMBER FOUR
TO THE
HENRY SCHEIN, INC.
1996 NON-EMPLOYEE DIRECTOR STOCK INCENTIVE PLAN


WHEREAS, Henry Schein, Inc. (the “Company”) maintains the Henry Schein, Inc.
1996 Non-Employee Director Stock Incentive Plan, amended and restated effective
as of April 1, 2003, and as thereafter amended (the “Plan”);


WHEREAS, pursuant to Section 12 of the Plan, the Company has reserved the right
to amend the Plan;


WHEREAS, the Company desires to amend the Plan in certain respects; and


WHEREAS, pursuant to Section 12 of the Plan, approval by the Company’s
stockholders is not required with respect to the amendments hereunder made.


NOW, THEREFORE, the Plan is hereby amended and effective on the date hereof, as
follows:


1.
The last sentence of Section 6(d) of the Plan is amended and restated in its
entirety to read as follows:
 
“Notwithstanding any other provision of the Plan to the contrary, solely with
respect to Options granted on or after the date of the Company’s 2010 annual
stockholders’ meeting and prior to February 27, 2014, such Options shall be
subject to a minimum vesting schedule of at least three years; provided, that,
subject to the terms of the Plan, the Committee shall be authorized (at the time
of grant or thereafter) to provide for the earlier vesting in the event of a
Change of Control or a Participant’s retirement, death or Disability; and
provided further, that, subject to the limitations set forth in Section 5(b),
awards of Options and Other Stock-Based Awards with respect to up to 5% of the
total number of Shares of Common Stock reserved for awards under the Plan may be
granted without regard to any limit on accelerated vesting.  For the avoidance
of doubt, Options granted prior to the date of the Company’s 2010 annual
stockholders’ meeting and Options granted on or after February 27, 2014 shall
not be subject to the immediately preceding sentence.”



2.
The last sentence of Section 7(a)(ii) of the Plan is amended and restated in its
entirety to read as follows:
 
“Notwithstanding any other provision of the Plan to the contrary, solely with
respect to Other Stock-Based Awards granted on or after the date of the
Company’s 2010 annual stockholders’ meeting and prior to February 27, 2014, such
Other Stock-Based Awards shall be no less than (A) one year, if vesting is
performance-based (in whole or in part) and (B) three years, with respect to
restricted stock or if vesting is not performance-based (with restrictions as to
no more than 1/3rd of the Shares subject thereto vesting on each of the first
three anniversaries of the date of grant); provided, that, subject to the terms
of the Plan, the Committee shall be authorized (at the time of grant or
thereafter) to provide for the earlier vesting in the event of a Change of
Control or a Participant’s retirement, death or Disability; and provided
further, that, subject to the limitations set forth in Section 5(b), awards of
Options and Other Stock-Based Awards with respect to up to 5% of the total
number of Shares of Common Stock reserved for awards under the Plan may be
granted without regard to any limit on accelerated vesting. For the avoidance of
doubt, Other Stock-Based Awards granted prior to the date of the Company’s 2010
annual stockholders’ meeting and Other Stock-Based Awards granted on or after
February 27, 2014 shall not be subject to the immediately preceding sentence.”



3.
Except as amended hereby and expressly provided herein, the Plan shall remain in
full force and effect. 

 
IN WITNESS WHEREOF, this amendment has been executed February 27, 2014.




 

  HENRY SCHEIN, INC.
 
By:
 
/s/ Michael S. Ettinger
 
Name: Michael S. Ettinger
 
Title: Senior Vice President


